
	
		III
		111th CONGRESS
		2d Session
		S. RES. 606
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2010
			Mr. Burris submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating August 29, 2010, as
		  Railroad Retirement Day.
	
	
		Whereas the Railroad Retirement Act of 1935 (49 Stat. 967,
			 chapter 812) was signed into law by President Franklin D. Roosevelt 75 years
			 ago on August 29, 1935, establishing the beginnings of a new social insurance
			 system for the rail industry of the United States that today protects families
			 against loss of income due to the retirement, disability, or death of a wage
			 earner and assists in meeting the medical expenses of the elderly and long-term
			 disabled;
		Whereas the railroad retirement program was enacted before
			 the Social Security Act (42 U.S.C. 301 et seq.) and continues to be one of the
			 most successful social insurance programs in the history of the Nation;
		Whereas, during the past 75 years, railroad retirement
			 benefits of over $281,000,000,000 have been paid by the Railroad Retirement
			 Board to more than 5,000,000 retired workers and their spouses and
			 survivors;
		Whereas today more than 200,000 individuals work in
			 railroad employment and pay railroad retirement taxes;
		Whereas the railroad retirement system today provides
			 comprehensive monthly benefits to over 500,000 individuals in the United
			 States; and
		Whereas the rail industry continues to be an integral part
			 of the transportation system of the United States and is vital to the economy
			 of the Nation: Now, therefore, be it
		
	
		That the Senate—
			(1)designates August
			 29, 2010, as Railroad Retirement Day; and
			(2)requests that the
			 President issue a proclamation calling upon the people of the United States to
			 observe the day with appropriate ceremonies and activities.
			
